Citation Nr: 0612328	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  01-08 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in October 2000, 
which denied TDIU, and a rating decision in August 2001, 
which granted an increased rating for post-traumatic stress 
disorder (PTSD) from 10 percent to 50 percent disabling and 
denied a rating increase for a scar on the forehead 
(residuals of an automobile accident.  The regional office 
(RO) in Cleveland, Ohio, produced both rating decisions.  The 
Board initially reviewed these matters in October 2003, at 
which time, an increased rating for the scar on the forehead 
was denied, and the Board remanded the remaining issues for 
procedural and evidentiary matters, which have been addressed 
by the Appeals Management Center (AMC).  Accordingly, the 
Board may proceed with its review.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims; all reasonable development necessary 
for the disposition of these issues has been completed.

2.  The veteran's PTSD is manifested by subjective complaints 
of depression, anxiety, poor concentration, insomnia, 
nightmares, flashbacks, avoidance behavior, and irritability, 
with objective findings of occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, difficulty in 
understanding complex commands, and disturbances of 
motivation and mood.

3.  The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.

4.  The veteran's service-connected disabilities do not 
preclude him from engaging in all types of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, 
Diagnostic Code 9411 (2005).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the AMC sent VCAA notice in July and October 2004, and 
in March 2005.  As previously noted, the original RO decision 
pertaining to TDIU was entered in October 2000, which was 
before the enactment of the VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, the United States Court 
of Appeals for Veterans Claims (Court) also made it clear 
that where, as in this case, notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Also see VAOPGCPREC 7-2004.  With regard to 
the increased rating for PTSD, although the VCAA notices came 
after the initial rating decision, the RO readjudicated the 
veteran's claim in August 2005, as shown in the August 2005 
Supplemental Statement of the Case.  The VCAA notices comply 
with the four requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), in that they (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the claimant is expected 
to provide; (3) inform the claimant about the information and 
evidence that VA will attempt to provide on his behalf; and 
(4) request the claimant provide any evidence in his 
possession that pertains to the claims, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)." The notices collectively 
address all four elements.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present case, the veteran was only informed of the 
degree of disability.  Despite the exclusion of four 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the veteran's status as an honorably discharged 
veteran was previously established, as were the existence of 
a disability and a connection between the veteran's service 
and the disability.  Since the Board finds that an increased 
rating for PTSD and TDIU are not warranted in this appeal, 
the effective date of either benefit is not an issue before 
the Board.  In sum, the lack of notice has no prejudicial 
consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for a VA examination, which addressed 
the current level of disability due to the veteran's service-
connected disabilities.  There is sufficient medical evidence 
of record to make a decision on the claims on appeal.  

Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in equipoise or is in 
support of the claim, it is allowed.  Id.  

When a question arises as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned. 38 C.F.R. §§ 4.3, 4.7 (2005).

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A 50 percent evaluation is provided where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.    

A 100 percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A TDIU is warranted where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  A total disability rating may be 
assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

Substantially gainful employment is that which is ordinarily 
followed by the non disabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore (Robert) v. Derwinski, 1 
Vet. App. 356 (1991).  This suggests a living wage.  Ferraro 
v. Derwinski, 1 Vet. App. 326, 332.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
Moore, 1 Vet. App. at 358.  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU 
requires that the veteran's service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age or nonservice-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Thus, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards of 38 C.F.R. § 4.16(a).  38 
C.F.R. § 4.16(b).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2005).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  service personnel 
records, VA records for treatment from 1992-2005, VA 
examination reports, records from the Social Security 
Administration (SSA), and the veteran's contentions, as 
presented in written statements, briefs, and a hearing.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claims.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

PTSD

The evidence in this matter demonstrates that a rating in 
excess of 50 percent is not appropriate for the veteran's 
service-connected PTSD.

Before discussing the veteran's PTSD symptomatology, it is 
essential to note that the veteran has two other mental 
health diagnoses: major depressive disorder and alcohol 
abuse/dependence.  With regard to the major depressive 
disorder, the VA examiner found in July 2002, that the 
veteran's symptoms from his PTSD disability could not be 
delineated from his symptoms of his depression disability.  
The law is clear that to the extent that some symptoms cannot 
be sorted out, reasonable doubt should be resolved in the 
veteran's favor.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected disability from a nonservice-connected 
disability, 38 C.F.R. § 3.102 clearly dictates that such 
signs and symptoms be attributed to the service-connected 
disorder.)  When asked about the relationship between the 
veteran's use of alcohol and his PTSD, the examiner concluded 
in 2004, that it is not at least as likely as not that the 
veteran's alcohol use is based on PTSD.  

One tool used in assessing the veteran's social and 
occupational impairment is the Global Assessment of 
Functioning Scale (GAF).  GAF, under the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 1994) 
(DSM-IV), reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  The 
nomenclature in DSM IV has been specifically adopted by VA in 
the evaluation of mental disorders.  38 C.F.R. §§ 4.125, 
4.130 (2005).  Accordingly, the VA psychiatric examinations 
performed in recent years usually include the examiner's 
assessment of the GAF score.  The veteran's GAF scores 
indicate that he does not meet the schedular criteria for a 
70 percent rating or higher.  His GAF scores shown in VA 
examinations are in the 61 to 70 range (June 2004- GAF 65; 
June 2002- GAF 65; June 2001- GAF 70).  According to DSM-I, a 
GAF score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships).  A private psychiatric examination done in 
April 2001, for purposes of SSA disability, also shows a GAF 
score of 65.

VA treatment records show a GAF score of 50 when the veteran 
underwent an evaluation for a mental health treatment plan in 
October 2003.  A GAF score of 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social occupational, or school functioning (e.g. no friends, 
unable to keep a job)."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  However, the clinician listed alcohol abuse as 
the veteran's primary problem; depression and PTSD were 
listed as secondary diagnoses/
problems.  In light of the clinician's prioritizing of the 
veteran's problems, it appears that alcohol use played a 
major part in determining the GAF score.  The veteran's GAF 
also dropped to 55 in August 2004 and a depressed mood was 
noted.  But the most recent records, dated through January 
2005, the veteran's mood was predominately euthymic with 
restricted affect.  And in any case, there is no indication 
in treatment records of any suicidal or homicidal ideation or 
violent behavior; and recent records show no hallucinations.  
Thus, the repeated GAF scores of 65 appear to reflect the 
veteran's level of functioning, as recent record entries do 
not show a depressed mood.  The overall assessment of 
functioning as shown by GAF, which combines both social and 
occupational impairment, is incongruent with total 
occupational and social impairment or occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  

Turning now to the veteran's subjective complaints and the 
objective evaluation of reported symptoms, the Board notes 
initially that the symptoms recited in the schedular criteria 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, 
objective evidence indicates the symptoms endorsed by the 
veteran during the June 2004 VA examination do not appear 
consistent with the type and degree of symptoms shown in the 
criteria for a 70 or 100 percent rating.  With regard to 
thinking, the examiner found the veteran was cognitively 
intact.  The only difficulty was seen when the veteran needed 
help with current events, e.g., recent U.S. presidents, but 
this was inconsequential in light of overall findings with 
regard to thinking ability.  Other significant findings were 
that the veteran was oriented to person, place, and time, 
that his thinking was goal oriented throughout the 
examination, and he did not endorse obsessional thinking or 
ritualistic behaviors.  The examiner also found judgment and 
insight to be relatively intact despite some concern over the 
veteran's alcohol consumption.  

The veteran's mood also revealed no significant symptoms.  
The examiner found the veteran's affect to be "mildly 
bright" at appropriate times during the examination.  
Further observation demonstrated the veteran had an absence 
of psychological distress or physiologic reactivity as he 
described his stressors.  He showed no motor retardation. The 
veteran denied any suicidal or homicidal ideation and he did 
not endorse a decreased interest in significant activities.  
Rather, the veteran reported that he enjoyed walking, 
visiting with his aunt, and going to the library.  Regarding 
his relationships with others, the veteran stated that he and 
his aunt were close, but he had no other significant 
relationships.  He also stated that he gets along well with 
his children (ages 30, 29, and 28).

The results of the July 2002 VA examination are consistent 
with the findings of the 2004 examination, showing mild PTSD 
symptoms.  The veteran's symptomatology differed only 
slightly.  For example, the veteran showed a very mild degree 
of psychological reactivity when describing his stressors and 
his affect was blunted.  He also endorsed auditory 
hallucinations.  But with regard to hallucinations, there is 
no indication that any hallucinations are attributable to 
PTSD.  Treatment notes show in March 2004, the veteran was 
picked up by Emergency Medical Services while wandering the 
streets.  He was observed to be experiencing visual 
hallucinations.  The clinicians noted a blood alcohol 
concentration of 0.199 and the differential diagnosis was 
possible delirium tremens with active hallucinosis.  The 
veteran's thinking and judgment were intact during the July 
2002 VA examination.  Objective findings were contrary to his 
endorsement of exaggerated startle response and 
hypervigilance.  He showed no physiological reactivity and 
displayed only a mild degree of psychological reactivity when 
discussing his stressors.  The veteran endorsed feeling close 
to his children, which reflects a significant degree of 
ability in maintaining relationships. 

The results of the earliest VA examination (June 2001) show 
similar results as the examinations in 2002 and 2004.  The 
examiner noted the veteran's blunted affect, his endorsement 
of auditory hallucinations, and his endorsement of 
exaggerated startle response and hypervigilance.  But the 
examiner also observed behavior that was contrary to the 
veteran's subjective complaints.  In this regard, the 
examiner noted that when a door slammed across the hall, the 
veteran showed no response at all.  He also noted that the 
veteran did not endorse current auditory hallucinations and 
he reported that his appetite was fair.  The veteran denied 
feeling detached from others; rather, he reported that he got 
along well with his relatives and had some friends, who were 
not real close.  Although the veteran appeared sullen, he 
endorsed a "pretty fair" level of energy, a fair appetite, 
and "pretty good" concentration.  Overall, the examiner 
found the veteran's PTSD symptomatology to be mild. 

The private evaluation done for SSA in April 2001 is also 
consistent with the VA evaluations, in that, significant 
symptoms of a mood disorder were not found.  Affect was not 
depressed.  Thought processes were logical, coherent, and 
goal oriented.  Content was negative for delusions, 
hallucinations, paranoia, or suicidal or homicidal ideation.  
There was no evidence of affective distress, tearfulness, 
psychomotor slowing, or increased latency of response.  The 
veteran appeared only mildly anxious and mildly defensive, 
but was not irritable or agitated.  The veteran's 
symptomatology was so mild at the time of the examination 
that the examiner found the veteran's PTSD to be in partial 
remission and his depressive disorder to be in remission.  

In summary, the Board finds the veteran's PTSD symptomatology 
is mild overall with an occasional increase to a moderate 
level of disability.  His PTSD symptomatology is consistent 
with occupational and social impairment with reduced 
reliability and productivity.  It does not reflect 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  He has no symptoms of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  The fair preponderance of the evidence is 
against the claim because his PTSD symptomatology is 
inconsistent with a 70 or 100 percent rating.  Accordingly, 
the benefit of the doubt doctrine is not for application and 
an increased evaluation for PTSD is not warranted.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

TDIU

A review of the record indicates the veteran does not meet 
the requirements for TDIU.  Initially, it is essential to 
note the veteran does not meet the percentage requirements 
under 38 C.F.R. § 4.16(a).  His rating for PTSD is continued 
at 50 percent and his only other service-connected 
disability, a scar on the forehead, is rated at 10 percent.  
The combined rating is 60 percent.  In this instance, the 
evidence must show an extraordinary circumstance that 
warrants extra-schedular consideration.  38 C.F.R. § 4.16(b).  
The evidence in this case and the veteran's current ratings 
indicate that PTSD is the veteran's most disabling service-
connected disability.  On his last examination for his scar 
on the forehead, the examiner found that the scar was 
discernible, but it was not disfiguring and did not cause any 
limitation of function.  

The veteran has given a history of having a 10th grade 
education.  While serving on active duty, he worked as a 
motor vehicle operator and a combat engineer.  On his 
application for SSA benefits, the veteran reported having 
also held positions as a shear machine operator, a men's 
clothing salesman, a battery connector, a dishwasher, a valve 
assembler, and a MITSI operator and food processor.  The 
veteran reported to the SSA examiner in 2001 the following 
history: His longest term of employment was from 1968 to 1987 
as a machine operator.  He was fired from the position 
because of arguing and not showing up for work.  He added, 
"I had a problem with alcohol in the 80's.  The veteran was 
incarcerated for DUI's (driving while intoxicated) offenses 
from 1984 to 1986, but he returned to work in 1988 as a body 
molder.  He lost this job for the same reasons of arguing and 
missing work.  He has not attempted to return to work since 
1989.

The Board finds the SSA consultant's report to be probative 
and is persuaded by his comments.  He concluded that the 
veteran's overall ability to persist on task and tolerate 
work related stress in a routine 8-hour day is fair.  The SSA 
consultant also concluded that vocational rehabilitation is 
not contraindicated from a psychiatric perspective.  In 
support of these conclusions, the SSA consultant observed 
that the veteran's ability to understand and remember simple 
instructions is good.  His ability to understand and remember 
moderately complex instruction is fair to good; and the 
ability to understand complex instructions is fair.  The 
examiner also assessed the veteran's ability to relate to 
coworkers and supervisors as fair overall.  Although the VA 
examiner did not directly address these issues, his findings 
were not inconsistent with the SSA consultant's.  For 
example, the veteran's medical history in recent years, as 
recorded during VA examinations, completely lacks assaultive 
or grossly inappropriate behavior.  Thought processes, 
judgment, and insight were all intact.  Finally, a fair 
inference from the veteran's own comments during the SSA 
evaluation is that being terminated from his last two jobs 
was related, if not due solely, to his alcohol abuse, a 
nonservice-connected disability.  As noted, the VA examiner 
found the veteran's alcohol abuse to have no association with 
his PTSD. 

There are multiple statements from the veteran's treating 
physician or counselors that he is unable to work, dating 
back to 1993 and as recently as 2002.  The most recent note 
from Z.W., M.D. states he treats the veteran for depression 
and PTSD.  Dr. W. states the veteran has not been able to 
work for ten years and is still not able to work because he 
still has symptoms of PTSD.  The other notes from 1993 and 
1994 state the same conclusions.  It is unknown to what 
extent the clinicians considered past medical records.  While 
the same is true for the SSA consultant, it is clear that his 
findings were current and his conclusion well supported.  The 
Board does not find the VA treating clinicians' notes to be 
as probative and, therefore, as persuasive as the SSA 
examiner's conclusions.  Placing greater weight on one 
physician's opinion than another's, as the Board does in this 
case, is permissible, when depending on factors, such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In this regard, the Board notes that the favorable 
opinions provide no reasoning to support their conclusion.  
Reference is made to PTSD, but no specific symptoms are 
discussed.  No vocational history is discussed.  Moreover, 
the "treating physician rule" that gives the opinions of 
treating physicians greater weight in evaluating medical 
evidence has been rejected in the context of veterans' 
benefits claims.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  
In summary, the most probative evidence in this matter 
indicates that the veteran is not disabled from working due 
to his PTSD symptomatology and his service-connected scar on 
the forehead.  The record presents no extraordinary factors, 
such as marked interference with employment or frequent 
hospitalizations due to PTSD and the scar on the forehead.  
The benefit of the doubt doctrine is not for application with 
regard to the claim for TDIU because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. 49 (1990); Ortiz, 274 F. 3d 1361 (Fed. Cir. 
2001).  Consequently, TDIU is not warranted.
  

ORDER

A rating in excess of 50 percent for PTSD is denied.

A total disability rating based on individual unemployability 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


